                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,                                 Case No. 16-20582
                                                    Honorable Laurie J. Michelson
 v.

 D-3 JENNIFER COOKE,

         Defendant.


          ORDER ON MOTION FOR RELEASE OF HOME CONFINEMENT
                    UNDER THE FIRST STEP ACT [344]


       In this multi-defendant criminal case, Jennifer Cooke pled guilty to one count of conspiracy

to launder monetary instruments. Her sentencing guidelines range was 87–108 months. But the

terms of her Rule 11 plea agreement capped her sentence at 37-months. (ECF No. 165.) And for

many of the family reasons set forth in Cooke’s present motion, the Court granted a further

downward variance to 24 months. (ECF No. 296.) Cooke now seeks to be released to home

confinement under the First Step Act. (ECF No. 344.) She advises that she is taking steps to better

herself in prison and that her children, all of whom suffer from physical or emotional health issues,

are struggling in her absence. (ECF No. 344, PageID.3670–3671.) The Court commends Cooke

on her prison conduct and appreciates the family struggles she is going through. Again, that was a

significant basis of the sentencing decision. But the present motion for release is premature and

not for this Court to decide in the first instance. Thus, it will be DENIED.

       Attached to Cooke’s motion is Section 602 of the First Step Act, which amended 18 U.S.C.

§ 3624(c)(2) as follows: “The authority under this subsection may be used to place a prisoner in

home confinement for the shorter of 10 percent of the term of imprisonment of that prisoner or 6
months. The Bureau of Prisons shall, to the extent practicable, place prisoners with lower risk

levels and lower needs on home confinement for the maximum amount of time permitted under

this paragraph.” 18 U.S.C. § 3624(c). “But it is BOP—not the courts—who decides whether home

detention is appropriate.” United States v. Yates, No. 15-40063-01-DDC, 2019 U.S. Dist. LEXIS

68229, at *11 (D. Kan. Apr. 23, 2019); United States v. Burkhart, 2019 U.S. Dist. LEXIS 23091,

at *2–5 (E.D. Ky. Feb. 13, 2019). And “[t]he decision whether to place a prisoner in home

confinement is solely within the discretion of the BOP and the Attorney General.” United States

v. Humphrey, 8:11-cr-553-T-33, 2019 U.S. Dist. LEXIS 125121, *2–4 (M.D. Fla. July 26, 2019).

In sum, Cooke does not have a right to be placed on home confinement; instead, the BOP has the

discretion to determine if that option is appropriate for her. United States v. Lowe, 15cr11-1, 2019

U.S. Dist. LEXIS 138618, at *4 (M.D.N.C. Aug. 16, 2019); see also Burkhart, 2019 U.S. Dist.

LEXIS 23091, at *4 (noting the First Step Act “does not guarantee residential re-entry center

placement or home confinement, it only directs the Director of the Bureau of Prisons to consider

it”); United States v. Buckley, No. 2:13-CR-00125-TLN, 2019 U.S. Dist. LEXIS 115779, at *3–4

(E.D. Cal. July 11, 2019) (court did not have authority under 18 U.S.C. § 3624(c)(2) to order the

defendant be placed into home confinement or a residential re-entry center for the last six months

of his sentence, but instead could only compel the BOP to consider if such an assignment was

appropriate).

       Also, it is not yet time for the BOP to exercise this discretion. Cooke’s projected release

date   is   January   24,   2021.    See    Federal   Bureau     of   Prisons,   Inmate    Locator,

https://www.bop.gov/inmateloc (last visited Aug. 19, 2019). Since she was sentenced to 24-

months in prison, the maximum amount of time that the BOP must house her on home confinement

is ten percent of this 24-month prison sentence, or 2.4 months. Thus, Cooke, will not be eligible



                                                 2
for home confinement until approximately early November 2020 (or earlier 2020 depending on

good time credits). So her present motion is premature. “That being said, the Court expects that at

the appropriate time, the Bureau will comply with the law requiring that Defendant serve at least

the final 2.4 months of [her] prison term on home confinement.” Buckley, 2019 U.S. Dist. LEXIS

115779, at *9–10.

       And if they do not, Cooke’s recourse would be a habeas petition under 28 U.S.C. § 2241(a),

brought within the district of confinement (which is not the Eastern District of Michigan). See

Humphrey, 2019 U.S. Dist. LEXIS 125121, at *3-4; Lowe, 2019 U.S. Dist. LEXIS 138618, at *6-

7.

       Based on the foregoing, Cooke’s request for immediate placement on home confinement

(ECF No. 344) is DENIED.

       IT IS SO ORDERED.

                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE

Date: August 20, 2019


                                     CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the
attorneys and/or parties of record by electronic means or U.S. Mail on August 20, 2019.

                                             s/William Barkholz
                                             Case Manager to
                                             Honorable Laurie J. Michelson




                                                3
